DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 11/7/2022.  Claims 1-20 remain pending for consideration on the merits.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (US 20190041116) in view of Tanizaki (JP 2004261199) and Kazuo (JP 2009011574).
Regarding claim 1, Kowalski teaches a temperature-controlled cradle (10) comprising: a base (18) comprising an outer housing (16) and a cooling unit (40) disposed within the outer housing (Fig. 7); and a bassinet (20) coupled to the base but fails to explicitly teach wherein the cooling unit comprises a cooling plate having a first side configured to chill an interior portion of the bassinet; at least one thermoelectric cooling module coupled in contact with a second side of the cooling plate; and a heat dissipation device configured to dissipate heat from the at least one thermoelectric cooling module.
However, Tanizaki teaches the cooling unit comprises a cooling plate (cooling plate with 16, paragraph 0016) having a first side configured to chill an interior portion of the bassinet (paragraph 0016); at least one thermoelectric cooling module coupled in contact with a second side of the cooling plate (41 in contact with the bottom side of 16, paragraphs 0016-0017) to provide a coffin cooling apparatus capable of efficiently cooling a body in a coffin without using dry ice or liquified gas.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cradle of Kowalski to include a cooling plate having a first side configured to chill an interior portion of the bassinet; at least one thermoelectric cooling module coupled in contact with a second side of the cooling plate in view of the teachings of Tanizaki to provide a coffin cooling apparatus capable of efficiently cooling a body in a coffin without using dry ice or liquified gas.
 The combined teachings teach the invention as described above but fail to explicitly teach a heat dissipation device configured to dissipate heat from the at least one thermoelectric cooling module.
However, Kazuo teaches a heat dissipation device (22) configured to dissipate heat from the at least one thermoelectric cooling module to transmit the cooling heat of the thermoelectric cooling unit to the object to be cooled by heat conduction, directly cools the object to be cooled, and keeps the body for a long time by using this cooling device.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cradle of the combined teachings to include a heat dissipation device configured to dissipate heat from the at least one thermoelectric cooling module in view of the teachings of Kazuo to transmit the cooling heat of the thermoelectric cooling unit to the object to be cooled by heat conduction, directly cools the object to be cooled, and keeps the body for a long time by using this cooling device. 
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teach the heat dissipation device comprises a heat sink (22 of Kazuo); and wherein the at least one thermoelectric cooling module is disposed between the second side of the cooling plate and the heat sink (Fig. 1 of Kazuo).
Regarding claim 3, the combined teachings teach the cooling unit further comprises: a blower fan (23 of Kazuo) configured to blow air toward the heat sink.
Further, it is understood, claim 3 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 4, the combined teachings teach the cooling unit further comprises a duct (232 of Kazuo) coupled to the blower fan and the heat sink, and configured to direct the air blown by the blower fan toward the heat sink.
Further, it is understood, claim 4 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 5, the combined teachings teach the duct comprises at least one open end portion (open area at top portion of 232 of Kazuo) that is configured to allow air to escape from the duct.
Further, it is understood, claim 5 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 12, the combined teachings teach a bottom portion of the bassinet (411 of Kazuo) is open, and the cooling plate is co-planar with the bottom portion of the bassinet (Fig. 2 of Kazuo, Fig. 4 of Tanizaki).
Regarding claims 13-17, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claim(s) 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (US 20190041116) in view of Tanizaki (JP 2004261199) and Kazuo (WO 2009005172) and in further view of Treen et al (GB 2429400).
Regarding claim 6, the combined teachings teach the duct comprises two lateral sides (232 of Kazuo has 2 lateral side) but fails to explicitly teach wherein at least one of the two lateral sides includes at least one flap that is configured to open to allow air to escape from the duct.
However, Treen teaches wherein at least one of the two lateral sides includes at least one flap (arrows leading out of device in Fig. 9, it is well known in the art to include dampers or flaps to control air flow) that is configured to open to allow air to escape from the duct to provide airflow.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cradle of the combined teachings to include wherein at least one of the two lateral sides includes at least one flap that is configured to open to allow air to escape from the duct in view of the teachings of Treen t to provide airflow. 
Further, it is understood, claim 5 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 18, it is noted that although the preamble of claim 18 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (US 20190041116) in view of Tanizaki (JP 2004261199) and Kazuo (WO 2009005172) and in further view of Chen et al (US 5713208).
Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach a divider plate slidably disposed between the duct and the blower fan to control air flow from the blower fan to the duct.
However, Chen teaches a divider plate (82, 84) slidably disposed between the duct and the blower fan to control air flow from the blower fan to the duct (Col. 6, lines 18-39) to efficiently cool an object.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cradle of the combined teachings to include a divider plate slidably disposed between the duct and the blower fan to control air flow from the blower fan to the duct in view of the teachings of Chen to efficiently cool an object. 
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (US 20190041116) in view of Tanizaki (JP 2004261199) and Kazuo (WO 2009005172) and in further view of Lee et al (US 20180110266).
Regarding claim 8, the combined teachings teach the invention as described above but fail to explicitly teach a foam layer coupled to the second side of the cooling plate.
However, Lee teaches a foam layer (914, foam, paragraph 0077)coupled to the second side of the cooling plate (second side of 910) to provide an insulation barrier.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cradle of the combined teachings to include a foam layer coupled to the second side of the cooling plate in view of the teachings of Lee to provide an insulation barrier. 
Regarding claim 9, the combined teachings teach the foam layer includes at least one cutout portion (opening of 914 for TEC 912 of Lee) through which the at least one thermoelectric cooling module is disposed in contact with the second side of the cooling plate.
Claim(s) 10-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (US 20190041116) in view of Tanizaki (JP 2004261199) and Kazuo (WO 2009005172) and in further view of Lin et al (US 20150059360).
Regarding claim 10, the combined teachings teach the invention as described above but fail to explicitly teach the heat dissipation device comprises: a cooling block configured to contain a cooling media, said cooling block disposed in contact with said at least one thermoelectric cooling module; a radiator configured to receive the cooling media from the cooling block; a pump configured to pump the cooling media from the cooling block to the radiator; and a fan configured to blow air toward the radiator.
However, Lin teaches the heat dissipation device comprises: a cooling block (20, 30) configured to contain a cooling media (fluid, paragraph 0050), said cooling block disposed in contact with said at least one thermoelectric cooling module (12, Fig. 3); a radiator (50) configured to receive the cooling media from the cooling block; a pump (40) configured to pump the cooling media from the cooling block to the radiator; and a fan (60) configured to blow air toward the radiator to provide the heat source is continuously held in a low temperature.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cradle of the combined teachings to include the heat dissipation device comprises: a cooling block configured to contain a cooling media, said cooling block disposed in contact with said at least one thermoelectric cooling module; a radiator configured to receive the cooling media from the cooling block; a pump configured to pump the cooling media from the cooling block to the radiator; and a fan configured to blow air toward the radiator in view of the teachings of Lin to provide the heat source is continuously held in a low temperature. 
Further, it is understood, claim 10 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 11, the combined teachings teach the at least one thermoelectric cooling module is disposed between the second side of the cooling plate and the cooling block (Fig. 3 of Lin).
Regarding claim 20, it is noted that although the preamble of claim 20 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763